Mr. Justice Dunn delivered the opinion of the court: On November 3, 1916, the State’s attorney of Bureau county, on the relation of D. H. Law, by leave of court filed in the circuit court of Bureau county an information in the nature of quo zvarranto against A. W. Dix and six other persons, charging them with usurping the offices of members of the board of education of pretended High School District No. 506 and requiring them to show by what authority they exercised such offices and acted as a corporation. Two pleas were filed by the respondents, the first of which set out in detail proceedings for the organization of a high school district under the act of 19x1 and the election of the respondents under that act as a board of education. The second plea set out the same organization and election as the first, and in addition certain facts tending to show the establishment, equipment and conduct of a high school, the levy of taxes, issue of bonds, purchase of furniture and equipment, leasing of school rooms and other acts gi the respondents of an official nature. At the March term, 1917, a demurrer was sustained to the pleas and a judgment of ouster and for costs was entered against the respondents, and they appealed. After the appeal was taken the General Assembly passed an act to legalize the organization of certain high school districts, which was approved by the Governor on June 14, 1917. If this is a valid enactment its effect was to make valid the organization of the high school district. In People v. Madison, (ante, p. 96,) we held that this curative act was effective to legalize the organization of the high school districts which it purported to affect. We are bound to dispose of the case under the law in force when our decision is rendered and not as it was at the time of judgment in the circuit court. (Vance v. Rankin, 194 Ill. 625.) We must therefore hold, in accordance with the statute, that High School District No. 506 is legally organized. The judgment of the circuit court will be reversed and the cause remanded, with directions to overrule the demurrer to the pleas. Reversed and remanded, with directions.